Citation Nr: 0218550	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-20 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for edema and 
peripheral neuropathy-type pain affecting the lower 
extremities due to frostbite injury.

2.  Entitlement to service connection for a fungus of the 
feet and hands.

3.  Entitlement to service connection for yellow fever. 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from May 12, 1945, to 
December 12, 1946, and from October 28, 1947, to July 3, 
1950. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by which 
the RO denied the veteran's claims of service connection 
for frostbite injury causing edema and peripheral 
neuropathy-type pain and for yellow fever and for fungus 
infection.  

During the pendency of this appeal, the veteran's 
representative raised additional claims, including claims 
of service connection for multiple-joint arthritis, and 
polymyalgia rheumatica.  These claims are referred to the 
RO for further action.


FINDING OF FACT

The veteran does not have any yellow fever residual, 
fungus infection, or edema or peripheral neuropathy-type 
pain of the lower extremities that is attributable to his 
period of military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have lower extremity edema or 
peripheral neuropathy-type pain that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2002).

2.  The veteran does not have a fungus of the feet and 
hands that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.655 (2002).

3.  The veteran does not have any yellow fever residual 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 1991 & Supp 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has carefully considered the evidence of record, 
a summary of which is as follows.  Service medical records 
include an entrance examination report dated in April 
1945, which is unremarkable for skin or lower extremity 
disorders.  The service medical records reflect treatment 
sought in October 1945 for a childhood injury to the foot.  
The treatment note indicated no treatment was necessary.  
A November 1945 treatment record shows that the veteran 
was seen for itching of the back, the examiner saw nothing 
and prescribed calamine lotion.  A report of examination 
upon discharge dated in December 1946 is unremarkable for 
skin or lower extremity disorders.  Similarly, the report 
of examination upon entrance dated in October 1947 is 
unremarkable for skin or lower extremity disorders.  
During the veteran's second term of active service a 
physical examination conducted in February 1948 noted a 
bony enlargement at the left first metatarsa-cuneiform 
articulation.  Even slight movement of the joint caused 
extreme pain.  There was also pain on direct palpation.  
At times crepitus could be elicited.  The veteran walked 
with the left foot rotated out and everted.  One month 
later the veteran was seen for complaints of pain in the 
left foot.  He was treated for arthritis of the first 
metatarso-cuneiform secondary to an injury sustained 
accidentally during civilian life in April 1947 when a 
horse fell on his foot.  The report described his 
condition as unchanged.  The veteran reported that he 
could not perform duty and that he had no doubt that the 
disability was due to the civilian injury.  X-rays taken 
at that time reflected an enlargement of the first 
metatarsal and cuneiform bones and arthritis.  After two 
weeks of treatment the veteran was transferred to 
Fitzsimons General Hospital in Denver, Colorado.  Records 
from that facility indicate that the veteran was treated 
for arthritis.  A May 1948 treatment record shows 
treatment for a painful left foot due to an old fracture.  
In September 1948 his left ankle was treated after he fell 
down stairs.  In July 1949 a fungus infection was treated 
with calamine lotion and Desenex ointment.  

The evidence of record also includes a letter from H.G., 
M.D., dated in June 1957.  That letter related a history 
of a frozen left foot and lower leg in January 1949 for 
which treatment was had at Fort Carson hospital and then 
at Fitzsimons General Hospital.  Since that time the 
swelling and discomfort in the foot increased, especially 
when the veteran stood for any length of time.  A medical 
note from E.R., M.D., received in October 1989 reports 
that Dr. E.R. had treated the veteran for onchomycosis.  
H.G., M.D. submitted a second letter dated in December 
1989 in which he relates that the record of the veteran's 
May 1957 visit with him read as follows.  The left foot 
was sore most of the time and he was in Fitzsimons 
Hospital for six months several years ago, but still had 
distress.  Pain was primarily over metatarsal area.  The 
December 1989 letter reports that the May 1957 visit was 
the last time this examiner saw the veteran for the foot 
condition.  A letter from S.S., M.D., dated in October 
1999 reports that the veteran was seen on numerous 
occasions for pain in the legs, feet, shoulders and neck.  
The letter indicates that the veteran had a history of 
osteoarthritis and polymyalgia rheumatica.  He had chronic 
leg edema which had been worse in his right foot.  He also 
complained of a burning sensation in both feet, again 
worse in the right.  The examiner noted that before the 
day of the letter the veteran had not mentioned a history 
of severe frostbite to his feet and that previously the 
examiner felt that the leg pain was probably part of his 
polymyalgia rheumatica.  Now the examiner thinks it is 
entirely possible that this burning sensation, peripheral 
neuropathy-type pain certainly could be related to 
previous frostbite, and the chronic edema of his lower 
legs and feet certainly could be related to previous 
frostbite.  A history and physical report dated in January 
1999 from this same examiner reflects that there was no 
skin rash, but there was leg edema.  

The veteran submitted a letter from J-L. P., M.D., dated 
in July 2001.  That letter reports substantially as 
follows.  The veteran was exposed to extreme cold weather 
conditions in his military service.  He developed some 
severe degenerative changes regarding his right foot.  In 
December 2000, the veteran was evaluated by a bone 
specialist for right foot pain, swelling with history of 
mid-foot arthritis.  After review of his service records, 
it was felt that he was exposed to frostbite and his right 
foot condition was service connected with reasonable 
medical certainty.  In December the veteran received a 
prescription for orthotics to help him walk and relieve 
pain.  A computerized tomography (CT) scan was done on his 
right foot in November 2000 and it was positive for 
degenerative changes at the mid-foot area.  The examiner 
was inclined to think that the right foot condition was 
aggravated by military service.  The examination of the 
right foot revealed swelling and tenderness at the mid-
foot area.  He could palpate pulses present in his foot.  
That examiner noted mild ankle tenderness medially and an 
antalgic gait when walking because his foot was externally 
rotated.  The veteran complained of chronic swelling and 
discomfort in his leg which the examiner stated was 
secondary to frostbite exposure.  The veteran also 
suffered from onychomycoses that was thought possibly 
related to the exposure to extreme cold weather 
conditions.  

In an application for benefits submitted in March 1953 the 
veteran reported that he was treated for frostbite at Camp 
Carson Hospital and Fitzsimons Hospital in March and April 
1948.  In his October 1999 statement the veteran relates 
lower limb and foot pain to frostbite.  He also indicates 
that early in his military service he was hospitalized 
with yellow fever and during his recuperation he was 
diagnosed with a skin disorder which the doctor felt was 
related or caused by the disease.  In a VA Form 9 
submitted in August 2000 the veteran reports that he 
suffered from frostbite at Camp Haile, Colorado and was 
treated at Fort Carson.  There, he explains, the doctors 
were dissatisfied with the abnormal healing results and 
transferred him to Fitzsimons.  He reports that he was at 
the hospital for three months receiving treatment and 
therapy for frostbite.

Service connection is warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting service, 
was aggravated by it.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service incurrence or 
aggravation of yellow fever during service may be presumed 
if it is manifested to a compensable degree within one 
year of the veteran's discharge from service, or at a time 
when standard accepted treatises indicate that the 
incubation period commenced during such service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

At the outset the Board notes that the RO twice scheduled 
the veteran for VA examinations (in March 2001 and 
November 2001).  Despite the veteran's initial request 
that the RO provide a VA examination, the veteran failed 
to report for the scheduled VA examinations.  The 
veteran's legal counsel explained in a November 2001 
letter that the request for VA examinations was arbitrary 
and capricious because the private medical records already 
in the claims file were sufficient for a rating decision.  
With respect to this argument, the Board refers to 
38 C.F.R. § 3.326 (2002).  A significant point to be made 
about the evidence in this case is that the service 
medical records do not corroborate the veteran's 
recitation of events with respect to prolonged treatment 
for frostbite injury.  Indeed, it appears that the in-
service treatment he underwent was instead for traumatic 
arthritis of the left foot.  Consequently, because it no 
doubt appeared to the RO that the medical opinions of 
record may have been based on an inaccurate factual 
premise, further evaluation was sought by examiners who 
could have reviewed the claims folder, including the 
veteran's service records.  This was required to show 
entitlement to the benefit sought.  38 C.F.R. § 3.655(a).  
Nevertheless, because of the veteran's failure to report 
for these examinations, the Board must now decide the 
matter based on the available evidence of record.  See 
38 C.F.R. § 3.655 (2002) (when the veteran fails to report 
for an examination scheduled in conjunction with an 
original claim, the claim shall be rated based on the 
evidence of record).

The Board finds that service connection for lower 
extremity edema and peripheral neuropathy-type pain as 
residuals of frostbite is not warranted in this case.  The 
service medical records do not show complaints, treatment 
or diagnosis related to frostbite.  The Board is aware of 
the statements of J-L. P., M.D., suggesting that he found 
unidentified evidence in the service medical records 
showing frostbite.  Nevertheless, the Board does not find 
such a reference to a frostbite injury, and consequently 
attaches no weight to this opinion-it was based on 
inaccurate facts.  Likewise, the Board is also aware of 
the opinion of S.S., M.D. that there was possibly a 
relationship between the veteran's burning sensation, 
peripheral neuropathy-type pain, and chronic edema and 
frostbite injury.  Inasmuch as that examiner's opinion 
relied on the veteran's recently related history of having 
had frostbite in service, it is only as good as the facts 
it relies upon.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  In this case, while the veteran maintains that he 
suffered frostbite for which he was treated around the 
March 1948 timeframe, the service medical records weigh 
against such a conclusion.  Significantly, while the 
records of the veteran's medical situation during that 
timeframe are especially detailed, they do not mention 
frostbite.  Instead, the records indicate that the chief 
complaint in March 1948 was that of left foot pain related 
to traumatic arthritis.  Nothing in the service medical 
records suggest that there are missing treatment records.  
More importantly, as there is no evidence suggesting the 
veteran possesses medical expertise which would equip him 
with the specialized knowledge required to provide medical 
diagnoses of conditions, the veteran's statements are 
insufficient by themselves to establish the incurrence of 
a pathology due to cold injury during service.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board finds that the service connection for a fungus 
is not warranted because there is no evidence linking any 
current disability to military service.  The record 
indicates treatment with calamine lotion for complaints of 
itching on the back not seen by the examiner, and 
treatment of calamine lotion and Desenex ointment for a 
fungus infection.  No further treatment is shown for 
either problem and the separation examinations do not note 
these problems.  Moreover, there is no evidence reflecting 
treatment for a skin disorder prior to October 1989.  
Consequently, service connection for a fungus is not 
warranted.  (The medical nexus evidence required to award 
service connection in a case such as this could not be 
obtained because of the veteran's refusal to appear for 
examination.)

The Board also finds that service connection for yellow 
fever is not warranted.  The service medical records do 
not mention complaints, treatment or diagnoses related to 
yellow fever.  Likewise, there is no post-service evidence 
in the record of any treatment for yellow fever or its 
residuals.  The claim is denied.  

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
which became effective during the pendency of this appeal.  
This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA-November 9, 
2000-or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).

The Board has also considered the final regulations that 
VA issued to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations likewise apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception 
of the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  A discussion of the pertinent VCAA and regulatory 
provisions follows.  

The VCAA, among other things, modified VA's duties to 
notify and assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to 
complete an application for benefits.  In this case, the 
veteran's application is complete.  There is no 
outstanding information such as proof of service, type of 
benefit sought, or status of the appellant or veteran, 
needed to complete the application.  

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, 
the RO notified the veteran by letter dated in January 
1990 that the veteran needed to submit evidence to show 
incurrence or aggravation in service and that the service 
medical records did not show treatment for frostbite.  
This was repeated in the rating decision of May 2000.  
Furthermore, that rating decision advised the veteran that 
there was no record of treatment for yellow fever during 
service and no evidence of chronic skin disorder in the 
service medical records.  As to the skin disorder claim, 
the RO requested that the veteran send medical evidence 
showing the yellow fever or fungus infection was treated 
since discharge from service.  This was requested by a 
letter mailed in January 2001.  The letter also told the 
veteran that the best type of evidence was statements from 
doctors who had treated him since discharge.  The 
statements should show dates of examination or treatment, 
findings, and diagnosis.  The veteran was also notified by 
the Board, in a letter dated in September 2002, of the 
evidence needed to substantiate the claims.  The duty to 
notify the veteran as to what was needed to substantiate 
the claims has been satisfied.  

Additionally, VA must notify a claimant of which portion 
of the information and evidence, if any, is to be provided 
by the claimant and which portion, if any, will be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of whose 
obligation it was to produce evidence to substantiate the 
claims by way of the Board's September 2002 letter 
referenced above.  The veteran was notified of the new 
obligations under VCAA and its implementing regulations by 
that same letter.  A clear understanding of these 
obligations is demonstrated by the representative's 
February 2001 letter.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's 
duty-to-assist provision under 38 U.S.C.A. § 5103A have 
been satisfied.  The VCAA requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  In this case, as 
noted above, because of the veteran's failure to appear 
for scheduled examinations, the Board is constrained by 
regulation.  The provisions of 38 C.F.R. § 3.655 require 
the Board to review the claims based on the available 
record.  The Board has done so.  


ORDER

Service connection for lower extremity edema or peripheral 
neuropathy-type pain due to frostbite injury is denied.

Service connection for a fungus of the hands and feet is 
denied.

Service connection for yellow fever is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

